      4:19-cv-03289-TER          Date Filed 05/27/21       Entry Number 35         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

THOMAS WILLIAM GOODE,           )                       Civil Action No. 4:19-cv-3289-TER
                   Plaintiff,   )
                                )
vs.                             )
                                )                                       ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                     Defendant. )

        On May 11, 2021, Plaintiff filed a motion for attorney’s fees of $5,582.06 pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that he was the prevailing

party and that the position taken by the Commissioner, in this action was not substantially justified.

(ECF No. 31). On May 25, 2021, the Commissioner responded stating that the parties had stipulated

that Plaintiff should be awarded attorney’s fees in the amount of $5,000 pursuant to the EAJA. (ECF

No. 32).1

        Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The district

courts have discretion to determine a reasonable fee award and whether that award should be made

in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan, 936 F.2d

176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney fee amount.



        1
       As the parties have entered into a stipulation for an award of attorney’s fees pursuant to
EAJA, Plaintiff’s motion for attorney fees (ECF No. 31) is moot.
        2
        A party who wins a remand pursuant to sentence four of the Social Security Act, 42
U.S.C. § 405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292,
300–302 (1993). The remand in this case was made pursuant to sentence four.
      4:19-cv-03289-TER          Date Filed 05/27/21       Entry Number 35        Page 2 of 2




In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee applications

... are matters that the district court can recognize and discount.” Hyatt v. North Carolina Dep’t of

Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S. 154, 163 (1990)).

Additionally, the court should not only consider the “position taken by the United States in the civil

action,” but also the “action or failure to act by the agency upon which the civil action is based.” 28

U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

       As stated above, the parties have stipulated to an award of attorney’s fees in the amount of

$5,000. Despite the stipulation, the court is obligated under the EAJA to determine if the fee is

proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145, 152 (1990) (holding that under the

EAJA, “it is the court’s responsibility to independently assess the appropriateness and measure of

attorney’s fees to be awarded in a particular case, whether or not an amount is offered as representing

the agreement of the parties in the form of a proposed stipulation.”). Applying the above standard

to the facts of this case, the court concludes that the Commissioner’s position was not substantially

justified. Furthermore, after a thorough review of the record, the court finds that the stipulated fee

request is appropriate. Accordingly, the court approves the stipulation for attorney’s fees(ECF No.

32) and orders that the Plaintiff be awarded the $5000 in attorney’s fees.3

       IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
May 27, 2021                                           Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge



       3
           The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586
(2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to the
litigant, thus subjecting the EAJA fees to offset of any pre-existing federal debts); see also
Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                  2
